March 4, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 CHARLES KENNEBREW, SR. AND ELITE PROTECTIVE SERVICES, LLC,
                  Appellants/Cross-Appellees

NO. 14-12-01015-CV
NO. 14-12-01044-CV                           V.

                MICHAEL R. HARRIS, Appellee/Cross-Appellant
                    ________________________________

      This cause, an appeal from the judgment signed August 9, 2012 in favor of
appellee Michael R. Harris, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore REFORM the
judgment of the court below to

a.    increase the actual damages awarded to Harris from $29,295.29 to
      $64,144.19; and

b.    delete the portions of the judgment holding Charles Kennebrew Sr. jointly
      and severally liable with Elite Protective Services, LLC.

Thus, in the judgment as modified, Elite is solely liable to Harris for $64,144.19 in
actual damages and $50,023.00 in attorney’s fees, together with costs and post-
judgment interest.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

       We order appellant/cross-appellee Elite Protective Services, LLC to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.